In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “I”, No. 383-529; to the Court of Appeal, Fourth Circuit, No. 97KW-0558.
Denied; stay recalled. Pre-trial supervisory review by the appellate courts provides an adequate means of resolving the extent to which a trial judge may order the state to disclose information in its possession on the backgrounds of prospective jurors. See State v. Holmes, 347 So.2d 221 (La.1979). The state therefore rendered its present application moot by waiting until after the jury verdict acquitting the defendant to apply for review at a time when the issue was no longer “live.” Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 1951, 23 L.Ed.2d 491 (1969); Behler v. Louisiana State Racing Commission, 251 La. 959, 207 So.2d 758, 759 (1968). The stay issued by this Court is recalled and the contempt hearing may proceed as a separate inquiry into disobedience of the court’s order. State v. Meyer, 375 *729So.2d 372, 373 (La.1979); City of Lake Charles v. Bell, 347 So.2d 494, 496 (La.1977).
CALOGERO, C.J., not on panel; recused.